Citation Nr: 0122715	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  94-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of the veteran's chronic sinusitis with bilateral 
endoscopic ethmoidectomy residuals and a chronic cough, 
currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from November 1983 to 
September 1992.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which established service connection for chronic sinusitis 
with bilateral endoscopic ethmoidectomy residuals and a 
chronic cough and assigned a noncompensable evaluation for 
that disability.  In August 1996, the Board remanded the 
veteran's claim to the RO for additional action.  In April 
1998, the Board again remanded the veteran's claim to the RO 
for additional action.  The veteran is represented in this 
appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected chronic 
sinusitis with bilateral endoscopic ethmoidectomy residuals 
and a chronic cough.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's chronic 
sinusitis with bilateral endoscopic ethmoidectomy residuals 
and a chronic cough.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disability is the 
same regardless of how the issue is styled.  

The veteran may have submitted an informal claim of 
entitlement to post-operative bilateral inguinal hernia 
residuals.  It appears that the RO has not had an opportunity 
to act upon the claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Member of the Board cannot 
have jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  
The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

The veteran asserts that the record supports assignment of a 
compensable evaluation for his chronic sinusitis with 
bilateral endoscopic ethmoidectomy residuals and a chronic 
cough as his coughing significantly impairs his duties as a 
hospital employee.  Initially, the Board observes that the 
statutes governing the adjudication of claims for VA benefits 
have recently been amended and new regulations have been 
adopted to implement the new legislation.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001).  The veteran's claim has apparently not been 
considered under the amended statutes and regulations.  
Therefore, the claim must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluation of the 
veteran's service-connected chronic sinusitis with bilateral 
endoscopic ethmoidectomy residuals and a chronic cough to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind and given the veteran's assertions that his 
chronic cough severely affects his employment, the Board 
finds that referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

2.  The RO should then readjudicate the 
evaluation of the veteran's chronic 
sinusitis with bilateral endoscopic 
ethmoidectomy residuals and a chronic 
cough.  The RO should then refer the case 
to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular evaluation.  If the claim 
is denied, the veteran and his accredited 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes). 
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


